Exhibit 10.3

TERMS OF RESTRICTED SHARE UNIT AWARDS

[Vested by Lapse of Time]

 

1. Generally. This document sets forth the terms and conditions under which an
award (an “Award”) of Restricted Share Units (“Restricted Share Units”) are made
under Section 4(e) of the 2010 Long-Term Incentive Plan (the “Plan”), which was
approved by Ferro Corporation shareholders on April 30, 2010. (The recipient of
an Award is called the “Restricted Share Unit Recipient” below. The term “Ferro”
below includes Ferro Corporation and its subsidiaries and affiliated companies.)

 

2. Precedence of the Plan. The terms of this document are subject to the terms
and conditions of the Plan. If there is any inconsistency between this document
and the Plan, then the Plan, and not this document, will govern, unless this
document expressly states otherwise. The Compensation Committee of the Board of
Directors, or such other committee as the Board may from time to time designate
(the “Committee”), administers awards under the Plan and has the authority to
determine the terms and conditions, not inconsistent with the provisions of the
Plan, of any Award granted under this Plan. In this capacity, the Committee also
has the authority to construe and interpret the provisions of the Plan and all
awards under the Plan and to establish, amend, and rescind rules and regulations
for the administration of the Plan, all of which will be binding on the
Restricted Share Unit Recipient.

 

3. Basic Award Terms. The name of the Restricted Share Unit Recipient, the date
of the Award, and the number of Restricted Share Units being awarded are set
forth separately in an award letter from Ferro to the Restricted Share Unit
Recipient that refers expressly to this document.

 

4. Restricted Share Units. The Restricted Share Units are phantom shares of
Ferro Common Stock with each Restricted Share Unit representing one share of
Ferro Common Stock. The Restricted Share Units will vest at the end of the
three-year period following the date of grant (the “Vesting Period”). Once
vested, the Restricted Share Units are subject to the Holding Period described
in paragraph 14 of this document. Upon conclusion of the Holding Period (or
earlier under certain circumstances), the Restricted Share Units will be
converted to shares of Ferro Common Stock. The Restricted Share Unit Recipient
will not be entitled to any rights as a shareholder, including voting rights or
dividends, with respect to the Restricted Share Units during the Vesting Period.

 

5. Disability. If a Restricted Share Unit Recipient’s employment terminates due
to the Restricted Share Unit Recipient’s total and permanent disability (as
defined under Section 409A of the Internal Revenue Code and the Treasury
regulations promulgated thereunder) during the Vesting Period, then Ferro will
deliver the shares of Ferro Common Stock represented by the Restricted Share
Units to the Restricted Share Recipient at or soon as practicable after the
Restricted Share Recipient’s employment terminates and such shares will not be
subject to the Holding Period.

 

6. Death. If a Restricted Share Unit Recipient dies during a Vesting Period,
then Ferro will deliver the shares of Ferro Common Stock represented by the
Restricted Share Units to the person(s) or entity that is entitled by will or
the applicable laws of descent and distribution to such shares of Ferro Common
Stock as soon as practicable after the Restricted Share Recipient’s death and
such shares will not be subject to the Holding Period.

 

7. Change of Control. If a “Change of Control” occurs before the end of the
Vesting Period, then Ferro will deliver the shares of Ferro Common Stock
represented by the Restricted Share Units to the Restricted Share Unit Recipient
at or soon as practicable after the “Change of Control;” provided that the
Restricted Share Unit Recipient is then employed by Ferro. (To comply with
Section 409A, for purposes of this document, the term “Change of Control” means
the occurrence of any one or more of the following events:

(i) any Person (other than the Company, any trustee or other fiduciary holding
securities under any employee benefit plan of the Company, or any company owned,
directly or indirectly, by the shareholders of the Company immediately prior to
the occurrence with respect to which the evaluation is being made in
substantially the same proportions as their ownership of the common stock of the
Company) becomes the Beneficial Owner (except that a Person shall be deemed to
be the Beneficial Owner of all shares that any such Person has the right to
acquire pursuant to any agreement or arrangement or upon exercise of conversion
rights, warrants or options or otherwise, without regard to the 60 day period
referred to in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company, representing 50% or more of the combined voting power
of the Company’s or such Subsidiary’s then outstanding securities;



--------------------------------------------------------------------------------

(ii) during any twelve-month period, a majority of the members of the Board is
replaced by individuals who were not members of the Board at the Effective Date
and whose election by the Board or nomination for election by the Company’s
shareholders was not approved by a vote of at least a majority of the directors
then still in office who either were directors at the Effective Date or whose
election or nomination for election was previously so approved;

(iii) the consummation of a merger or consolidation of the Company with any
other entity, other than a merger or consolidation that would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving or resulting entity) 50% or more of the
combined voting power of the surviving or resulting entity outstanding
immediately after such merger or consolidation; or

(iv) the consummation of a sale or disposition of all or substantially all of
the assets of the Company (other than such a sale or disposition immediately
after which such assets will be owned directly or indirectly by the shareholders
of the Company in substantially the same proportion as their ownership of the
common stock of the Company immediately prior to such sale or disposition).

 

8. Other Termination of Employment. If the Restricted Share Unit Recipient’s
employment with Ferro terminates before the end of the Vesting Period for any
reason other than those stated in paragraphs 5, 6 and 7 above, then all of the
Restricted Share Units will be forfeited and the Restricted Share Unit Recipient
will not be eligible to receive the delivery of any shares of Ferro Common Stock
under this Award.

 

9. Legal Restrictions on Issuance of Shares. No shares of Ferro Common Stock
will be issued in respect of an Award if and to the extent such issuance would
violate:

 

  A. Any applicable state securities law;

 

  B. Any applicable registration or other requirements under the Securities Act
of 1933 (the “1933 Act”), as amended, the Securities Exchange Act of 1934, as
amended, or the listing requirements of any stock exchange; or

 

  C. Any applicable legal requirement of any other government authority.

Ferro will make reasonable efforts to comply with the foregoing laws and
requirements so as to permit the issuance of shares of Ferro Common Stock in
respect of Awards. Furthermore, if a Registration Statement with respect to the
shares to be issued in respect of an Award is not in effect or if counsel for
Ferro deems it necessary or desirable in order to avoid possible violation of
the 1933 Act, then Ferro may require, as a condition to its issuance and
delivery of certificates for the shares, the delivery to Ferro of a commitment
in writing by the person to whom the shares are being issued that at the time of
such exercise it is his or her intention to acquire such shares for his or her
own account for investment only and not with a view to, or for resale in
connection with, the distribution thereof; that such person understands the
shares may be “restricted securities” as defined in Rule 144 of the Securities
and Exchange Commission; and that any resale, transfer or other disposition of
said shares will be accomplished only in compliance with Rule 144, the 1933 Act,
or the other Rules and Regulations there under. Ferro may place on the
certificates evidencing such shares an appropriate legend reflecting the
aforesaid commitment and the Company may refuse to permit transfer of such
certificates until it has been furnished evidence satisfactory to it that no
violation of the 1933 Act or the Rules and Regulations there under would be
involved in such transfer.

 

- 2 -



--------------------------------------------------------------------------------

10. Forfeiture. The Restricted Share Unit Recipient will forfeit his or her
Restricted Share Units if, during the Vesting Period, he or she:

 

  A. Directly or indirectly, engages in, or assists or has a material ownership
interest in, or acts as agent, advisor or consultant of, for, or to any person,
firm, partnership, corporation or other entity that is engaged in the
manufacture or sale of any products manufactured or sold by Ferro or any
products that are logical extensions, on a manufacturing or technological basis,
of such products;

 

  B. Discloses to any person any proprietary or confidential business
information concerning Ferro or any Ferro officers, Directors, employees,
agents, or representatives which the Performance Share Participant obtained or
which came to his or her attention during the course of his or her employment
with Ferro;

 

  C. Takes any action likely to disparage or have an adverse effect on Ferro,
its subsidiaries, or affiliates or any of Ferro’s officers, Directors,
employees, agents, or representatives;

 

  D. Induces or attempts to induce any Ferro employee to leave the employ of
Ferro or otherwise interferes with the relationship between Ferro and any of
Ferro’s employees, or hires or assists in the hiring of any person who was a
Ferro employee, or solicits, diverts or otherwise attempts to take away any
customers, suppliers, or co-venturers of Ferro, either on the Restricted Share
Recipient’s own behalf or on behalf of any other person or entity; or

 

  E. Otherwise performs any act or engages in any activity which in the opinion
of the Committee is inimical to the best interests of Ferro.

 

11. Taxes and Withholding. All amounts paid to or on behalf of the Restricted
Share Unit Recipient in respect of Restricted Share Units will be subject to
withholding as required by law. The Restricted Share Unit Recipient will be
responsible for making appropriate arrangements satisfactory to Ferro to pay any
withholding, transfer, or other taxes due as a result of the issuance of the
shares of Ferro Common Stock pursuant to this document. The Restricted Share
Unit Recipient may, however, elect to pay Ferro all or a portion of such taxes
by delivering to Ferro cash or previously-owned shares of Ferro Common Stock, by
having shares of Ferro Common Stock that would otherwise be delivered under
these terms withheld by Ferro, or by using any combination of such alternatives.

 

12. Holding Period. The Restricted Share Units will vest at the end of the
Vesting Period; however, shares of Ferro Common Stock will not be issued to the
Restricted Share Unit Recipient until after a two-year deferral period (the
“Holding Period”) regardless of the Restricted Share Unit Recipient’s employment
status with Ferro; provided, however, that if the Restricted Share Unit
Recipient dies during the Holding Period, such shares of Ferro Common Stock will
pass to the person(s) or entity that is entitled by will or the applicable laws
of descent and distribution to such shares of Ferro Common Stock; and provided
further that if there is a Change in Control during the Holding Period, shares
of Ferro Common Stock will be issued immediately with no restrictions on sale,
transfer, assignment or other disposition.

 

13. Transferability. No Restricted Share Units are transferable by the
Restricted Share Unit Recipient other than by will or by the laws of descent and
distribution.

 

14. Adjustments on Changes in Capitalization. If at any time before the end of
the Vesting Period or Holding Period, the shares of Ferro Common Stock are
changed or Ferro makes an “extraordinary distribution” or effects a “prorata
repurchase” of Common Stock as described in Section 7 of the Plan or takes any
other action described in that section, then the shares of Common Stock issuable
in respect of an Award will be appropriately adjusted as provided in such
section.

 

- 3 -



--------------------------------------------------------------------------------

15. Employment at Will. Nothing in this grant of Restricted Share Units affects
in any way the Restricted Share Unit Recipient’s status as an employee at will
of Ferro.

 

- 4 -